Mr. Justice Scott delivered the opinion of the Court. In this case, no question as to improperly admitted testimony is embraced in the grounds of the motion for a new trial; nor is there any question presented on the record as to misdirection of the jury, because it does not appear what instructions the court gave or refused. And being of opinion that there is ample testimony in the record to sustain the verdict, we do not feel authorized to disturb it upon the ground of the supposed preponderance of the evidence in favor of the defendant. To settle that, was the peculiar province of the jury. Finding no error in the judgment, it must be affirmed.